PER CURIAM.
Matthew Otis Charles, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his petition styled as an application under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we dismiss on the reasoning of the district court. See Charles v. Williamson, No. CA-03-104-5 (S.D.W.Va. Apr. 11, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.